Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Claims 36-68 are currently pending.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Antoinette F. Konski on March 9, 2022
Examiner’s Amendments to the Claims:
Please amend the following claims:
43. (Currently Amended) The pharmaceutical composition of claim 42, further comprising a donor polynucleotide protein.
protein.
49. (Currently Amended) The pharmaceutical composition of claim 42, further comprising a donor polynucleotide 
54. (Currently Amended) The cell of claim 52, wherein the cell is a liver cell, a stem cell, or a precursor cell.
	62. (Currently Amended) A method of expressing an IDS protein in a subject in need thereof, the method comprising administering one or more pharmaceutical compositions of claim 47 to the subject such that that the IDS protein is expressed in the cell.  
	63. (Currently Amended) A method of expressing an IDS protein in a subject in need thereof, the method comprising administering one or more pharmaceutical compositions of claim 48 to the subject such that that the IDS protein is expressed in the cell.

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest the claimed as discussed throughout prosecution – see the discussion of Miller et al. and Cost et al. in the Final Rejection, for example. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656